DARR, District Judge.
On Defendant’s Motion to Inspect.
The defendant has made a motion to inspect a machine built according to drawings and specifications of Patent Number 1,800,522. This is the patent alleged to have been infringed.
The defendant claims that the drawings and descriptions of this patent are not clear and do not disclose the movements of the devices nor the timing of the machine.
The plaintiff contends that the drawings and specifications of the patent are plain and can be read and understood by anyone skilled in the art.
Be this as it may, the plaintiff makes a showing that it does not have a machine built up according to the drawings and specifications of Patent Number 1,800,522. That certain improvements have been made upon this machine and that these improvements are trade secrets. Further, that it would cost substantial money to construct a model to be inspected by the defendant.
I do not believe that it is contemplated that an inspection could be had of some particular subject matter in a litigation which subject matter was not in existence. I think that a party would not be required to go to substantial expense to construct a model so that it might be inspected by the adversary litigants.
Under these conditions, I think the motion to inspect should be overruled and an order will be drawn accordingly.
On Defendant’s Motion to Amend the Answer.
The defendant asks to amend the answer in several particulars. The allowance of the amendment is resisted by the plaintiff on the grounds that it does not present new matter and that it comes too late.
The allowance of amendments, of course, is very liberally exercised by the courts.
I can see no harm in allowing this amendment to be filed and think the defendant is entitled to make the defenses therein set out. If it should appear that it is an elaboration of former defenses made, no harm is done.
The amendment is allowed, and an order will be drawn accordingly.